The election of Jonas Whitney and Abel Wood, members returned from Westminster, was controverted by Benjamin Marshall and others, on the ground, that the town did not contain the requisite number of ratable polls to entitle it to two representatives.1
The petitioners alleged, that the number of rated polls in said town in the year 1807 was 208, and, that as the assessors had not made out their list of rated polls for the year 1808, the petitioners had, “ according to their best skill and judgment, made out an accurate list of all the male inhabitants of sixteen years of age and upwards, including paupers, persons non compos, and superannuated, belonging to, residing in, and being inhabitants of, the said town of Westminster, on the first day of May, 1808, the whole of which amounted only to the number of 367.
On the other hand, the assessors of Westminster certified, that, from a careful examination of the number of ratable polls therein, on the first day of May, 1808, according to the best information they could obtain on the subject, the said town then contained three hundred and seventy-five ratable polls. This certificate was corroborated by the selectmen.
At the June session, the committee on elections reported a reference of inis case to the next session, at which time, they reported that no testimony had been produced before them to invalidate the choice, or the right of the town to send two representatives, and therefore that the members returned were entitled to hold their seats.2

 29 J. H. 19.


 Same, 168.